FIRST AMENDED
AGREEMENT FOR USE OF OFFICE
AND ADMINISTRATIVE SERVICES


This Amended Agreement, entered into this 26th day of July, 2011 by and between
Banyan Rail Services, Inc. formerly known as BHIT, Inc., (“Banyan”) and Patriot
Rail Corp., (“Patriot”).


Whereas:  The parties entered into an Agreement For Use of Office and
Administrative Services dated September 4, 2009 (“Agreement”) wherein Patriot
agreed to provide certain office and administrative services to Banyan at
Patriot’s offices in Boca Raton, Florida (the “Suite”),  and


Whereas:  The parties now desire to amend the Agreement to provide for
additional office space, to add additional services and to increase the rental
amount.


Now Therefore, the parties agree as follows:


 
1.
Patriot shall permit Banyan full or partial use of furnished office space in the
Suite sufficient for Banyan’s President, Vice President, Administration,  CFO,
Controller and one staff person together with usual and customary office
services including but not limited to secretarial services, receptionist
services, telephone answering services, internet service,  coffee service, and
copy service.  In addition Patriot will supply Human Resources and IT services
to Banyan personnel.



 
2.
The monthly fee for such office use and services is Six Thousand Dollars
($6,000) per month payable in advance not later than the fifth day of each
month.



 
3.
Either party shall have the right to terminate the Agreement for any reason upon
thirty (30) days prior written notice to the other party.



 
4.
Banyan agrees to follow the rules and regulations of the building and any
additional reasonable rules set forth during the term of the Agreement.



 
5.
Any notices shall be given as follows:



To:  Patriot Rail Crop.:


Patriot Rail Corp.
2255 Glades Road, Suite 342W
Boca Raton, FL 33431
Attn:  Gary O. Marino, CEO
 
 
 

--------------------------------------------------------------------------------

 
 
To:  Banyan Rail Services, Inc.


Banyan Rail Services, Inc.
2255 Glades Road, Suite 342-W
Boca Raton, FL 33431
Attn:  Jon Ryan, CFO


 
6.
This Agreement shall not be amended or modified except in writing and agreed to
by both parties.



In Witness Whereof, the parties have caused this Amended Agreement to be
executed effective as of the date first above written.
 
Patriot Rail Corp.
 
Banyan Rail Services, Inc.
     
By
/s/ Gary O. Marino
 
By
/s/ Jon Ryan
Gary O. Marino
 
Jon Ryan
Its: President and CEO
 
Its: Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 